Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims have been renumbered as shown below:

Claims 1 - 8 are not renumbered
Claims 10 - 13 have been renumbered as claims 9 - 12 respectively
Claim 21 has been renumbered as claim 13
Claims 14 - 18  are not renumbered
Claim 20 has been renumbered as claim 19
Claim 22 has been renumbered as claim 20


Response to Amendment
Applicant’s amendment filed 6/2/2022 has been fully considered and as a result claims 1 - 8, 10 - 18, 20 - 22 are now allowed.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 6/2/2022, page 9, Claim 1 section; page 10, last paragraph; page 11, claim 14 section), the prior art of record, including Nakamura fail to teach or suggest:
“based on non-receipt of feedback data from the end-user device, inferring that additional capacity is required for the end-user device to perform a decoding operation” (claim 1)
“based at least on the decoding operations, transmit feedback data to the base station using the at least one wireless interface, the feedback data comprising one of an acknowledgment (ACK) signal or a negative-acknowledgment (NACK) signal” (claim 10)
“wherein the iterative modification of the at least one aspect of the configuration of the radio frequency transmitter comprises dynamic determination of one of (i) a step or (ii) an increment value to be utilized during at least part of the iterative modification” (claim 14).
Claims 1 - 8, 10 - 18, 20 - 22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIEH M. FAN can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/
Primary Examiner, Art Unit 2632